EXHIBIT 10.1

 

AMENDMENT

TO THE

SECOND AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN

OF

ACCESS INTEGRATED TECHNOLOGIES, INC.

 

In accordance with Section 11.1 of the Second Amended and Restated 2000 Equity
Incentive Plan of Access Integrated Technologies, Inc. (the “Plan”), the Plan is
hereby amended as follows:

 

 

1.

Section 5.1 is hereby amended and restated in its entirety to read as follows:

 

“5.1 Types of Awards. Awards under this Plan may be in any of the following
forms (or a combination thereof) (i) stock option awards; (ii) stock
appreciation rights; (iii) Stock or Restricted Stock; (iv) Performance Awards;
or (v) Restricted Stock Units. All awards shall be made pursuant to award
agreements between the Participant and the Company. The agreements shall be in
such form as the Committee approves from time to time.”

 

 

2.

A new Section 9A is added to the Plan to read in its entirety as follows:

 

“Section 9A. Restricted Stock Units

 

9A.1 Grant of Restricted Stock Units. Subject to the terms and provisions of
this Plan, the Committee, at any time and from time to time, may grant
Restricted Stock Units to Participants in such amounts as the Committee shall
determine. Restricted Stock Units shall be similar to Restricted Stock except
that (a) no Stock is actually awarded to the Participant on the Grant Date and
(b) the Committee shall have the discretion to pay such awards upon vesting in
either cash or Stock, or a combination of cash and Stock. The Board of Directors
or the Committee, in its sole discretion, shall have the right (but shall not in
any case be obligated), to permit the vesting of any Restricted Stock Unit prior
to the time such Restricted Stock Unit would otherwise vest under its terms,
provided that the payment of cash or Stock, or a combination of cash and Stock,
shall not be made until the original vesting date.

 

9A.2 Restricted Stock Unit Agreement. Each Restricted Stock Unit grant shall be
evidenced by an Award Agreement that shall specify the period(s) of restriction,
the number of Restricted Stock Units granted, and such other provisions as the
Committee shall determine.

 

--------------------------------------------------------------------------------



9A.3 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Restricted Stock Units granted pursuant to this Plan as it
may deem advisable including, without limitation, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, pure time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which Stock is listed or traded, or holding requirements
or sale restrictions placed on Stock by the Company upon vesting of such
Restricted Stock Units.

 

9A.4 Payment of Taxes

 

To enable the Company to meet any applicable federal, state or local withholding
tax requirements arising as a result of the vesting of Restricted Stock Units,
the Participant shall pay the Company the amount of tax to be withheld or may
elect to satisfy such obligation:

 

(a) by having the Company withhold cash and/or shares of Stock that otherwise
would be delivered to the Participant;

 

(b) by delivering to the Company other shares of Stock owned by the Participant
prior to the vesting of the Restricted Stock Units; or

 

(c) by making a payment to the Company consisting of a combination of cash and
such shares of Stock.

 

Such an election shall be made prior to the date to be used to determine the tax
to be withheld. The value of any share of Stock to be withheld by the Company or
delivered to the Company pursuant to this Section 9A.4 shall be the Market Price
on the date used to determine the amount of tax to be withheld.

 

 

3.

The provisions of this Amendment are effective as of May 9, 2008.

IN WITNESS WHEREOF, the Corporation by its duly authorized officer has caused
these presents to be signed as of this 9th day of May, 2008.

 



     

ACCESS INTEGRATED TECHNOLOGIES, INC.

 


 

By:

/s/ Gary S. Loffredo

     

Title:

Senior Vice President - General Counsel





 

 

2

 

 